

115 HR 331 IH: States’ Medical Marijuana Property Rights Protection Act
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 331IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Ms. Lee (for herself and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act so as to exempt real property from civil forfeiture due to
			 medical marijuana-related conduct that is authorized by State law.
	
 1.Short titleThis Act may be cited as the States’ Medical Marijuana Property Rights Protection Act. 2.FindingsCongress makes the following findings:
 (1)Twenty-eight States, the District of Columbia, Puerto Rico, and Guam have, through ballot measure or legislative action, approved the comprehensive use of marijuana for medical purposes when recommended by a physician.
 (2)An additional 17 States have approved the use of low THC, high cannabidiol (CBD) products for medical reasons in some situations. (3)Marijuana has long-established medical uses as an effective treatment for conditions that include HIV/AIDS, multiple sclerosis, arthritis, gastro-intestinal disorders, chronic pain, and others as well.
 3.Civil forfeiture exemption for marijuana facilities authorized by State lawParagraph (7) of section 511(a) of the Controlled Substances Act (21 U.S.C. 881(a)(7)) is amended— (1)by striking (7) All and inserting (7)(A) Except as provided in subparagraph (B), all; and
 (2)by adding at the end the following:  (B)No real property, including any right, title, and interest in the whole of any lot or tract of land and any appurtenances or improvements, shall be subject to forfeiture under subparagraph (A) due to medical marijuana-related conduct that is authorized by State law..
			